DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 16 (see Remarks pages 8-13 filed on 07/21/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kim (US 2016/0042257) discloses image forming system is provided. One or more embodiments sets forth an image forming method using printing data that includes a plurality of strip information including a plurality of images, respectively, segmented into a plurality of regions by rendering at least one page from a file, and that includes unique information having information on respective number indicators allocated to the plurality of strip information The method includes sequentially receiving the unique information and the plurality of strip information, detecting an intended number of the plurality of strip information configuring the page based on the received unique information, determining whether all of an intended plurality of strip information configuring the page are received by comparing the intended number of the plurality of detected strip information with a detected number of the received plurality of strip information, and performing printing using the plurality of received strip information based on the determining, (Para 0049-0174). However, Kim does not disclose in the affirmative, “receive the group identification information; and transmit an instruction to print the at least two pieces of plurality of pieces of printing data corresponding to the group identification information, wherein the group identification information is required for printing any printing data belong to the group.”
Further, the next closest prior art Lin (US 2016/0004492) discloses image forming apparatus includes an obtaining unit configured to obtain attribute information of a print job that has been input to the image forming apparatus, a registration unit configured to register user identification information in which user information indicating a user who has input the print job and group information indicating a group where the user belongs are associated with each other, the user information and the group information being included in the obtained attribute information, a generation unit configured to generate on an operation screen an operation object for receiving an operation request for executing a print job, based on the registered user identification information, and a display control unit configured to display, in response to receiving selection of the generated operation object, a list screen with a list of print jobs input by a user identified from the user identification information corresponding to the selected operation object, (Para 0037-01116). However, Lin does not disclose in the affirmative, “receive the group identification information; and transmit an instruction to print the at least two pieces of plurality of pieces of printing data corresponding to the group identification information, wherein the group identification information is required for printing any printing data belong to the group.”
Finally, the next closest prior art Koujimoto et al (US 2018/0013916) discloses server device transmits picture image data to an image printing device, and transmits, to a portable terminal, moving image data corresponding to the picture image data. The server device includes a storage unit storing the picture image data and the moving image data, a picture-image data transmission unit transmitting the picture image data to the image printing device, a storage location information transmission unit transmitting storage location information of the moving image data to the image printing device, and a moving-image data transmission unit transmitting the moving image data to the portable terminal that has read, from a printed matter on which the picture image data and a code image obtained by coding the storage location information are printed by the image printing device, the code image, that has acquired the storage location information from the read code image, and that has accessed the server device, (Para 0055-0178). However, Koujimoto et al does not disclose in the affirmative, “receive the group identification information; and transmit an instruction to print the at least two pieces of plurality of pieces of printing data corresponding to the group identification information, wherein the group identification information is required for printing any printing data belong to the group.”
Therefore, the prior arts Kim, Lin and Koujimoto et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “receive the group identification information; and transmit an instruction to print the at least two pieces of plurality of pieces of printing data corresponding to the group identification information, wherein the group identification information is required for printing any printing data belong to the group.”

Regarding independent claim 16, the closest prior art, Kim (US 2016/0042257) discloses image forming system is provided. One or more embodiments sets forth an image forming method using printing data that includes a plurality of strip information including a plurality of images, respectively, segmented into a plurality of regions by rendering at least one page from a file, and that includes unique information having information on respective number indicators allocated to the plurality of strip information The method includes sequentially receiving the unique information and the plurality of strip information, detecting an intended number of the plurality of strip information configuring the page based on the received unique information, determining whether all of an intended plurality of strip information configuring the page are received by comparing the intended number of the plurality of detected strip information with a detected number of the received plurality of strip information, and performing printing using the plurality of received strip information based on the determining, (Para 0049-0174). However, Kim does not disclose in the affirmative, “receiving means further for receiving the group identification information; and transmitting means for transmitting an instruction to print the at least two pieces of plurality of pieces of printing data corresponding to the group identification information, wherein the group identification information is required for printing any printing data belong to the group.”
Further, the next closest prior art Lin (US 2016/0004492) discloses image forming apparatus includes an obtaining unit configured to obtain attribute information of a print job that has been input to the image forming apparatus, a registration unit configured to register user identification information in which user information indicating a user who has input the print job and group information indicating a group where the user belongs are associated with each other, the user information and the group information being included in the obtained attribute information, a generation unit configured to generate on an operation screen an operation object for receiving an operation request for executing a print job, based on the registered user identification information, and a display control unit configured to display, in response to receiving selection of the generated operation object, a list screen with a list of print jobs input by a user identified from the user identification information corresponding to the selected operation object, (Para 0037-01116). However, Lin does not disclose in the affirmative, “receiving means further for receiving the group identification information; and transmitting means for transmitting an instruction to print the at least two pieces of plurality of pieces of printing data corresponding to the group identification information, wherein the group identification information is required for printing any printing data belong to the group.”
Finally, the next closest prior art Koujimoto et al (US 2018/0013916) discloses server device transmits picture image data to an image printing device, and transmits, to a portable terminal, moving image data corresponding to the picture image data. The server device includes a storage unit storing the picture image data and the moving image data, a picture-image data transmission unit transmitting the picture image data to the image printing device, a storage location information transmission unit transmitting storage location information of the moving image data to the image printing device, and a moving-image data transmission unit transmitting the moving image data to the portable terminal that has read, from a printed matter on which the picture image data and a code image obtained by coding the storage location information are printed by the image printing device, the code image, that has acquired the storage location information from the read code image, and that has accessed the server device, (Para 0055-0178). However, Koujimoto et al does not disclose in the affirmative, “receiving means further for receiving the group identification information; and transmitting means for transmitting an instruction to print the at least two pieces of plurality of pieces of printing data corresponding to the group identification information, wherein the group identification information is required for printing any printing data belong to the group.” 
Therefore, the prior arts Kim, Lin and Koujimoto et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “receiving means further for receiving the group identification information; and transmitting means for transmitting an instruction to print the at least two pieces of plurality of pieces of printing data corresponding to the group identification information, wherein the group identification information is required for printing any printing data belong to the group.”

Dependent claims 2-15 and 17-18 are allowed because of their dependency to claims 1 and 16 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677